11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Payless
Cashways, Inc. and Robert Chriesman
Appellants
Vs.                   No.
11-02-00161-CV  B Appeal from Taylor County
Elvin Smith and wife Rebecca
Smith, Individually and as Next
Friends of
Phillip J. Smith and Jody D. Smith, Minors
Appellees
 
The
parties have filed in this court a joint motion to dismiss the appeal.  In their motion, the parties state that they
no longer desire to pursue this appeal and request that the appeal be dismissed
with costs taxed against the party incurring the same.  The motion is granted.  TEX.R.APP.P. 42.1.
The
appeal is dismissed.
 
PER CURIAM
 
August 15, 2002
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.